            Case 1:16-vv-00626-UNJ Document 82 Filed 05/14/20 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                        Filed: April 15, 2020

* * * * * * * * * * * * *  *
LEAH SOOS,                 *                                     UNPUBLISHED
                           *
         Petitioner,       *                                     No. 16-626V
                           *                                     Special Master Gowen
v.                         *
                           *                                     Attorneys’ Fees and Costs
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
         Respondent.       *
* * * * * * * * * * * * * *
Leah V. Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for Petitioner.
Heather L. Pearlman, United States Department of Justice, Washington, DC, for Respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS1

       On December 16, 2019, Leah Soos (“Petitioner”) filed a motion for attorneys’ fees and
costs. Petitioner’s Motion for Attorney Fees (“Fees App.”) (ECF No. 74). For the reasons
discussed below, I GRANT Petitioner’s motion for attorneys’ fees and costs and awards a total of
$106,104.92.

    I.        Procedural History

        On May 26, 2016, Petitioner filed a petition in the National Vaccine Injury Compensation
Program.2 Petitioner alleged that she suffered chronic inflammatory demyelinating
polyneuropathy (“CIDP”) as a result of receiving an influenza vaccine on October 9, 2014. Petition
at 1 (ECF No. 1). On June 17, 2019, the parties filed a stipulation, which I adopted as my Decision

1
  I intend to post this Ruling on the United States Court of Federal Claims' website. This means the ruling will be
available to anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, I am required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012) (“Vaccine
Act” or “the Act”). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
           Case 1:16-vv-00626-UNJ Document 82 Filed 05/14/20 Page 2 of 4



awarding compensation on the same day. ECF No. 69.

         On December 16, 2019, Petitioner filed a motion for attorneys’ fees and costs. Petitioner
requests compensation for her attorney, Ms. Leah Durant, in the total amount of $116,108.35,
representing $100,034.30 in attorneys’ fees and $16,074.05 in costs. Fees App. at 1. Pursuant to
General Order No. 9, Petitioner warrants she has not personally incurred any costs in pursuit of
her claim. Id. Respondent reacted to the fees motion on December 30, 2019, stating that
“Respondent is satisfied the statutory requirements for an award of attorneys’ fees and costs are
met in this case.” Response at 2 (ECF No. 76). Petitioner filed a reply on December 31, 2019,
reiterating her belief that the requested amount of attorneys’ fees and costs was reasonable. Reply
at 2, ECF No. 78,

         The matter is now ripe for adjudication.

   II.      Analysis

       Under the Vaccine Act, the special master may award reasonable attorneys' fees and costs
for a petition that does not result in an award of compensation but was filed in good faith and
supported by a reasonable basis. § 300aa–15(e)(1). Here, because Petitioner was awarded
compensation, she is entitled to an award of reasonable attorneys’ fees and costs.

         Petitioners “bea[r] the burden of establishing the hours expended, the rates charged, and
the expenses incurred” are reasonable. Wasson v. Sec'y of Health & Human Servs., 24 Cl. Ct. 482,
484 (1993). Adequate proof of the claimed fees and costs should be presented when the motion is
filed. Id. at 484 n. 1. The special master has the discretion to reduce awards sua sponte, independent
of enumerated objections from the respondent. Sabella v. Sec'y of Health & Human Servs., 86 Fed.
Cl. 201, 208–09 (Fed. Cl. 2009); Savin v. Sec'y of Health & Human Servs., 85 Fed. Cl. 313 (Fed.
Cl. 2008), aff'd No. 99–537V, 2008 WL 2066611 (Fed. Cl. Spec. Mstr. Apr. 22, 2008).

                a. Attorneys’ Fees

        Petitioner requests the following rates for the work of her counsel, Ms. Leah Durant:
$350.00 per hour for work performed in 2015 and 2016, $365.00 per hour for work performed in
2017, $377.00 per hour for work performed in 2018, and $380.00 per hour for work performed in
2019. Fees App. Ex. 1 at 18-19. These rates are consistent with what Ms. Durant has previously
been awarded for her Vaccine Program work, and the undersigned finds them to be reasonable
herein. See, e.g., Durand v. Sec’y of Health & Human Servs., No. 15-1153V, 2020 WL 639372, at
*3 (Fed. Cl. Spec. Mstr. Jan. 16, 2020).

        Turning next to review of the submitted billing statement, I find that the overall hours spent
on this matter to be slightly excessive. I have noticed several minor issues which, combined
together, create this problem. First, there are 25 separate entries billed for “Client call” without
any further information as to the purpose of the call, all billed for either 0.4 or 0.5 hours. Not only
are such entries vague, but they are excessive because dozens of other entries also involve some
element of communication with Petitioner, such as responding to e-mails or other entries where
the communication with Petitioner was included as part of a larger string of activities, such as 3.5


                                                    2
              Case 1:16-vv-00626-UNJ Document 82 Filed 05/14/20 Page 3 of 4



hours billed on 3/29/17 for “Coordinate with client. Evaluate complicated evidence as related to
damages. Evaluate evidence (substantial). Update file.”

        The phrase “coordinate with client” is also a frequently used billing entry without any
explanation as to what was being coordinated and why coordination was necessary. I understand
that different clients have different expectations as to how much communication they should be
receiving from their attorney about the status of their case. However, it is counsel’s duty to manage
the expectations of their client as well as to exercise reasonable billing judgment when requesting
reimbursement from the Vaccine Program. Upon review, the overall amount of client
communication and coordination appears excessive in my experience and warrants an overall
reduction.

        Also warranting reduction is the overall vagueness and excessiveness of many of the
entries. Consistent with the above comments, illustrative entries of this issue include: 2.5 hours on
5/19/16 to “Conduct legal research. Review and evaluate research results using court’s website
and Westlaw. Coordinate with client Review and discuss next steps.”; 2.5 hours on 11/16/16 to
“Review documents obtained from client. Issue detailed correspondence in support of claim.”; 2.5
hours on 1/17/17 to “Complete legal research. Coordinate with client. Review and evaluate
results.”; 1.5 hours on 7/7/17 to “Coordinate with client. Draft and issue client correspondence.
Update client file.”; 2.0 hours on 5/3/18 to “Coordinate with client. Draft and issue (detailed)
correspondence.”; 3.0 hours on 10/26/18 to “Review file. Evaluate all medical evidence to date.
Coordinate with client Revise litigation strategy.” See generally Fees. App. Ex. 1.3 Such entries
do not permit me to evaluate whether the work performed was reasonable. For example, 2.5 hours
to conduct legal research might be reasonable, but it is unknown what legal issues Ms. Durant was
researching and for what purpose. Spending 2.5 hours on reviewing documentation provided by
the client may or may not be reasonable depending on what that documentation is and how it
differentiates from records and documentation already acquired. Spending 1.5 hours to coordinate
and issue correspondence to the client seems excessive particularly when read in conjunction with
the numerous other entries for “coordinate with client”. In terms of legal research, counsel is no
doubt familiar with the bedrock cases in this program but may have been doing specific research
on such things as CIDP cases, but no indication of the subjects researched was provided.

        In total, I have reviewed the submitted billing records and I find that a 10 percent reduction
to attorneys’ fees is appropriate in the instant case. This results in a reduction of $10,003.43.
Petitioner is therefore awarded final attorneys’ fees of $90,030.87.

                    b. Attorneys’ Costs

       Like attorneys’ fees, a request for reimbursement of costs must be reasonable. Perreira v.
Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed. Cl. 1992). Petitioner requests total
attorneys’ costs in the amount of $16,074.05. This amount is comprised of acquiring medical
records, the Court’s filing fee, expert records review by Dr. Catherine Shaer, expert work by Dr.
Jonathan Katz in preparing an expert report, and mediation costs. Fees App. Ex. 2 at 2. Petitioner
has provided adequate supporting documentation for all the costs, and they appear to be reasonable
upon review. Accordingly, Petitioner is awarded the full amount of attorneys’ costs sought.
3
    These are merely examples and are not an exhaustive list of all instances of vague billing.

                                                             3
              Case 1:16-vv-00626-UNJ Document 82 Filed 05/14/20 Page 4 of 4




      III.     Conclusion

       In accordance with the foregoing, Petitioner’s motion for attorneys’ fees and costs is
GRANTED. I find that Petitioner is entitled to a reimbursement of attorneys’ fees and costs as
follows:

    Attorneys’ Fees Requested                                                    $100,034.30
    (Reduction of Fees)                                                         - ($10,003.43)
    Total Attorneys’ Fees Awarded                                                 $90,030.87

    Attorneys’ Costs Requested                                                    $16,074.05
    (Reduction of Costs)                                                               -
    Total Attorneys’ Costs Awarded                                                $16,074.05

    Total Attorneys’ Fees and Costs                                              $106,104.92

       Accordingly, I award a lump sum in the amount of $106,104.92, representing
reimbursement for Petitioner’s attorneys’ fees and costs, in the form of a check payable to
Petitioner and her attorney, Ms. Leah Durant.4

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court shall enter judgment in accordance herewith.5

             IT IS SO ORDERED.



                                                      /s/Thomas L. Gowen
                                                      Thomas L. Gowen
                                                      Special Master




4
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all charges by
the attorney against a client, “advanced costs,” and fees for legal services rendered. Furthermore, Section 15(e)(3)
prevents an attorney from charging or collecting fees (including costs) that would be in addition to the amount awarded
herein. See generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
5
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. Vaccine
Rule 11(a).

                                                          4
